Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 2-6, 8-16 are allowed.  Claims 1 and 7 has been cancelled.  

Allowable Subject Matter
Claims 2-6, 8-16 are allowed.  The prior art discloses apparatus and method for instantly manufacturing a batch of customized dosage (Kamineni, 2005/0210835) and methods of making pharmaceutical components for customized drug products (Tuel 2010/0015184) and automated system and sample preparation (DeWitte 2013/0295597) and composition and processes for improved mass spectrometry analysis (Becker 2009/0181376).
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s invention distinguishes itself from the prior art due the claimed invention of “control system for receiving information from an individual, the control system comprising: a processor, the processor configured to control the control system to: receive health-related information from an individual or provider associated with the individual; receive taste-related information from an individual; determine a filler medium and formulation for dispensing in a recommended dosage for consumption by the individual, wherein the filler medium is a thixotropic semi-solid hydrocolloid that allows dissolution or suspension of compounds; display the recommended dosage based on 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


REGINALD R. REYES
Primary Examiner
Art Unit 3686


/REGINALD R REYES/
Primary Examiner, Art Unit 3686